Citation Nr: 1216893	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and PTSD, regardless of the precise diagnosis. 

The Veteran and his mother provided testimony at a hearing before the undersigned at the RO in May 2010.  A transcript is of record.  

The Board remanded the claim in September 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 remand, the Board requested that any pertinent outstanding treatment records be obtained and associated with the claims file.  

As the Veteran's representative noted in an April 2012 Appellant's Post-Remand Brief, the Veteran reported during October 1995 VA treatment that he was treated at a Shreveport VA facility about seven years prior.  The claims file does not include any treatment records from the late 1980s.  There is no indication in the claims file that treatment records from a Shreveport VA facility have been requested.  

Given the Veteran's contentions that his current psychiatric disabilities began during service and have continued since, treatment dated during service or within one year of his discharge from service is relevant to his claim for service connection.  

While the Board regrets further delay with the Veteran's claim, a remand is necessary to obtain all relevant outstanding treatment records before the claim can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including records of treatment at a Shreveport VA facility from 1986 to present, relevant to his claim for service connection for an acquired psychiatric disorder.  

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate .


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


